Exhibit 99.1 GT BEVERAGE COMPANY, LLC FINANCIAL STATEMENTS December 31, 2011 and 2010 INDEX TO FINANCIAL STATEMENTS Independent Auditors’ Report 1 Balance Sheets 2 Statements of Operations 3 Statements of Members’ Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 6 -i- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members GT Beverage Company, LLC: We have audited the accompanying balance sheets of GT Beverage Company, LLC (the “Company”) as of December 31, 2011 and 2010, and the related statements of operations, members’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of GT Beverage Company, LLC as of December 31, 2011 and 2010 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1, during March and April 2012, GT Beverage Company, Inc. completed the acquisition of the Company whereby GT Beverage Company, Inc. obtained a 97.425% membership interest in the Company. /s/ Squar, Milner, Peterson, Miranda & Williamson, LLP Newport Beach, California August 8, 2012 -1- GT BEVERAGE COMPANY, LLC BALANCE SHEETS December 31, 2011 and 2010 ASSETS Current Assets Cash $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total current assets Property and Equipment, net Other Assets Total assets $ $ LIABILITIES AND MEMBERS’ DEFICIT Liabilities Accounts payable and accrued expenses $ $ Line-of-credit to related party – Notes payable to related parties Other current liabilities Total liabilities Commitments and Contingencies(Note 5) Members’ Deficit ) ) Total liabilities and members’ deficit $ $ The accompanying notes are an integral part of these financial statements. -2- GT BEVERAGE COMPANY, LLC STATEMENTS OF OPERATIONS For the Years Ended in December 31, 2011 and 2010 NET SALES $ $ COST OF SALES GROSS (LOSS) PROFIT ) OPERATING EXPENSES Selling and marketing General and administrative Total operating expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Other income – ) ) NET LOSS $ ) $ ) The accompanying notes are an integral part of these financial statements. -3- GT BEVERAGE COMPANY, LLC STATEMENTS OF MEMBERS’ DEFICIT For the Years Ended December 31, 2011 and 2010 BALANCE – January 1, 2010 $ Members’ contribution Net loss ) BALANCE – December 31, 2010 ) Members’ contribution Net loss ) BALANCE – December 31, 2011 $ ) The accompanying notes are an integral part of these financial statements. -4- GT BEVERAGE COMPANY, LLC STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2011 and 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current assets ) ) Other assets – ) Accounts payable and accrued expenses Other current liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment – ) Net cash used in investing activities – ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from line-of-creditto related party – Members’ contributions Proceeds from notes payable issued to related parties – Net cash provided by financing activities NET DECREASE IN CASH ) ) CASH – beginning of year CASH– end of year $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Acquisition of property and equipment through capital leases $ $ – The accompanying notes are an integral part of these financial statements. -5- GT BEVERAGE COMPANY, LLC NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 1.DESCRIPTION OF BUSINESS AND ACQUISITION GT Beverage Company, LLC was formed on May 13, 2008 to create and commercialize its Sportastic® brand sports drink sold in its patented interlocking round plastic bottles with registered trade dresses such as baseball and soccer designs. The Company’s products have been sold to retailers in the United States through an in-house sales team, as well as through brokers. During March and April 2012 in several separate transactions, GT Beverage Company, Inc. completed the acquisition of the Company whereby GT Beverage Company, Inc. obtained a 97.425% membership interest in the Company. In March 2012, the Company ceased its sports drink operations and entered in a licensing agreement with GT Beverage Company, Inc. regarding the right to use certain intellectual property of the Company. GT Beverage Company, Inc. manufactures and distributes a vitamin-enhanced water product aimed at younger persons using licensed Disney characters on the bottling. The Company’s bottling patents and operations are an integral part of the new vitamin-enhanced water products. In connection with the acquisition, the following additional significant transactions took place. · Between January and March 2012, the Company settled $365,543 of accounts payable in exchange for $108,848 in cash. · On March 14, 2012 as noted above, the Company entered in a licensing agreement with GT Beverage Company, Inc. regarding the right to use certain intellectual property of the Company. As consideration for the license granted, GT Beverage Company, Inc. agreed to satisfy debts, liabilities, and other obligations of the Company up to a total amount of $1,500,000. The term of the license agreement ends on December 31, 2017. · On March 15, 2012, the related party creditors of the Company exchanged 920,828 of debt principal and related accrued interest for 132,083 shares of GT Beverage Company, Inc. common stock (see Note 5). · In April 2012, GT Beverage Company, Inc. obtained a 97.425% membership interest in the Company in exchange for issuing certain Company members 159,638 shares of common stock in GT Beverage Company, Inc. -6- GT BEVERAGE COMPANY, LLC NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates made by management include, among others, provision for losses on accounts receivable, allowances for obsolete and slow moving inventory, and the realization of long-lived assets. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less, to be cash equivalents. At December 31, 2011 and 2010, the Company had no cash equivalents. The Company maintains cash with high credit quality financial institutions. At certain times, such amounts may exceed Federal Deposit Insurance Corporation (“FDIC”) insurance limits. The Company has not experienced any losses on these amounts. Risks and Uncertainties The Company operates in a highly competitive industry that is subject to intense competition. The Company has limited operating history and is subject to the substantial business risks and uncertainties inherent to such an entity, including financial, operational and other risks including the potential of business failure. Accounts Receivable Management develops an estimate of the allowance for doubtful accounts receivable based on its own judgment as to the likelihood of ultimate payment. The Company does not require collateral for trade accounts receivable. Management believes that at December 31, 2011 and 2010, the allowance for doubtful accounts of approximately $74,000 and $169,000, respectively, was adequate. Although the Company expects to collect amounts due, actual collections may differ from these estimated amounts. Inventory Inventory is stated at the lower of cost (first-in, first-out) or market. Market is determined by comparison with recent sales or net realizable value. Management reviews the carrying value of inventory in relation to its sales history and industry trends to determine an estimated net realizable value. -7- GT BEVERAGE COMPANY, LLC NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization. Depreciation and amortization are provided for using the straight-line method over the estimated useful lives of the respective assets as follows: Tooling 3 years Office equipment 5 years Furniture and fixtures
